DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 10, 12-14, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupuis in view of Eggert.  Dupuis discloses in the Figures and specification a patient simulator 1 comprising a fetal simulator 2 having a simulated head 4, and an actuator 8 configured to selectively raise and lower the head between certain positions as desired.  See e.g. col. 6, lines 17-30.  One of ordinary skill in the art would understand the system of Dupuis could be used to raise the head from a position designated as a “neutral” position” to one designated as a “raised” position.  Duipui does not disclose that the fetal simulator comprises a torso attached to the head.  This feature is well known in the art, as taught for example by Eggert (see Fig. 6), and would have been obvious to one of ordinary skill in the art for the purpose of providing a more comprehensive and realistic fetal simulator.  
With respect to claims 2 and 13, the actuator of Dupuis is configured to selectively tilt the head as recited.  With respect to claims 3 and 14, the actuator of Dupuis is configured to selectively lower the head as recited.  With respect to claims 9 and 18, Dupuis further discloses a maternal simulator 3 in which the fetal simulator is configured to be disposed to simulate a birthing scenario.  With respect to claims 10 and 19, Dupuis discloses a control system 40 configured to implement a simulate birthing scenario including movement of the fetal simulator.  See col. 4, lines 1-24 and col. 6, lines 20-22.  With respect to claim 12, the combined teachings of the references suggest a method of selectively raising the simulated head using the actuator as recited.  

Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupuis in view of Eggert, and further in view of Schertz.  Dupuis as viewed in combination with Eggert discloses or suggest the claim limitations with the exception of the actuator being disposed within the simulated head.  This feature is known in the art, as taught for example at col. 15, lines 32-40 of Schertz, and would have been obvious to one of ordinary skill in the art as an obvious rearrangement of parts having predictable results under MPEP 2144.04(VI)(C) and for the purpose of providing a more self-contained simulator system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8, 11, 16, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,437,117. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is fairly taught or suggested by the claims of the ‘117 patent.  In particular, claims 5 and 6 of the ‘117 recite an actuator system for selectively raising and lowering the head of the fetal simulator, comprising a pulley system.  While the specific features of the actuator system recited in claims 5-8, 11, 16, 17 and 20 are not explicitly recited in the claims of the ‘117 patent, these features are described in the specification, at col. 17, line 39 to col. 18, line 9.  It is proper under MPEP 804(II)(B)(2)(a) to use the specification as a guide to learn the meaning of a term in the claim. Further, the scope of the claims is to be determined not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art. The portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application. In this case, it is proper to consider the specification when considering the meaning and scope of “actuator” as recited in the claims of the ‘117 patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
May 3, 2022